Opinion issued October 21, 2004




  
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00693-CR
____________

CRAIG FRANCIS, JR., Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 990518




MEMORANDUM  OPINION
               Craig Francis, Jr. appeals from the denial of his pretrial application for
habeas corpus relief, seeking reinstatement of bail.  Appellant was charged with theft
from $1,500 to $20,000, and alleged in his writ application that holding him without
bond violated his federal and state constitutional rights to have a reasonable bail set.
               Appellant’s brief is past due. The underlying offense was dismissed on
August 6, 2004, and the pretrial writ is moot.  See Martinez v. State, 826 S.W.2d 620,
620 (Tex. Crim. App. 1992); Hubbard v. State, 841 S.W.2d 33, 33 (Tex.
App.—Houston [14th Dist.] 1992, no pet.).
               The appeal is dismissed as moot.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2.(b).